Case 19-11915-BLS Doc 25 Filed 09/04/19 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT DELAWARE

In re:

RAIT FUNDING, LLC,
a Delaware limited liability company

Debtor.

 

In re:

RAIT FINANCIAL TRUST,
a Maryland real estate investment trust,

Debtor.

 

In re:

RAIT GENERAL, INC.,
a Maryland corporation

Debtor.

 

In re:

RAIT LIMITED, INC.,
a Maryland corporation

Debtor.

 

In re:

TABERNA REALTY FINANCE TRUST,
a Maryland real estate investment trust,

Debtor.

 

 

120340445.1

Chapter 11

Case No. 19-11915 (BLS)

Tax I.D. No. XX-XXXXXXX

Ref. Docket No. 2

Chapter 11

Case No. 19-11916 (BLS)

Tax I.D. No. XX-XXXXXXX

Chapter 11

Case No. 19-11917 (BLS)

Tax LD. No. XX-XXXXXXX

Chapter 11

Case No. 19-11918 (BLS)

Tax I.D. No. XX-XXXXXXX

Chapter 11

Case No. 19-11919 (BLS)

Tax I.D. No. XX-XXXXXXX

 
Case 19-11915-BLS Doc 25 Filed 09/04/19 Page 2of4

 

In re: Chapter 11

RAIT JV TRS, LLC, Case No. 19-11920 (BLS)
a Delaware limited liability company

Debtor. Tax I.D. No. XX-XXXXXXX
In re: Chapter 11

RAIT JV TRS SUB, LLC, Case No. 19-11921 (BLS)

a Delaware limited liability company

Debtor. Tax ILD. No. XX-XXXXXXX

 

 

ORDER DIRECTING JOINT ADMINISTRATION

Upon the motion (the “Motion”)! filed by the above-captioned Debtors for entry of an
order under Bankruptcy Rules 1001, 1007 and 1015 and Local Rules 1001-1(c) and 1015-1
authorizing (i) the joint administration of the Debtors’ chapter 11 cases for procedural purposes
only, and (ii) the filing of a consolidated creditor matrix in lieu of separate mailing matrices for
each Debtor; and it appearing that (i) the Court has jurisdiction over these chapter 11 cases and
the Motion under 28 U.S.C. §§ 1334(b) and 157, and the Amended Standing Order of Reference
from the United States District Court for the District of Delaware dated as of February 29, 2012,
(ii) venue of these chapter 11 cases and the Motion in this Court is proper under 28 U.S.C.
§§ 1408 and 1409, (iil) the Motion is a core proceeding pursuant to 28 U.S.C. § 157(b), and the
Court may enter a final order consistent with Article III of the United States Constitution, and
(iv) notice of the Motion was adequate and proper under the circumstances, and no other or

further notice need be given; and the Court having held a hearing to consider the relief requested

 

' Capitalized terms not otherwise defined herein have the meanings ascribed to them in the
Motion.

120340445.1

 
Case 19-11915-BLS Doc 25 Filed 09/04/19 Page 3of4

in the Motion; and upon the record of the hearing and all of the proceedings had before this
Court; and it appearing that the relief requested in the Motion is in the best interests of the
Debtors, their estates, their creditors, and all other parties in interest, and that the legal and
factual bases set forth in the Motion establish just cause for the relief granted herein; and after

due deliberation and sufficient cause appearing therefor, it is hereby ORDERED THAT:

1. The Motion is GRANTED, as set forth herein.

2. All objections to the entry of this Order, to the extent not withdrawn or settled, are
overruled.

3. The above-captioned cases are consolidated for procedural purposes only and

shall be administered jointly under Case No. 19-11915 (BLS) in accordance with the provisions
of Bankruptcy Rule 1015 and Local Rule 1015-1.
4. The caption of pleadings and other documents filed in the jointly administered

cases shall read as follows:

In re: Chapter 11

RAIT FUNDING, LLC, Case No. 19-11915 (BLS)
a Delaware limited liability company, et al.,|_ | (Jointly Administered)

Debtors.

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: RAIT Funding, LLC, a Delaware limited liability company (9983); RAIT Financial Trust, a
Maryland real estate investment trust (9819); RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc.,
a Maryland corporation (9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT
JV TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a Delaware limited liability
company (4870). The mailing address for all Debtors is Two Logan Square, 100 N. 18th Street, 23rd Floor,
Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).

5. The caption set forth above shall be deemed to satisfy any applicable

requirements of section 342(c) of the Bankruptcy Code and Bankruptcy Rule 2002(n).

120340445.1

 
Case 19-11915-BLS Doc 25 Filed 09/04/19 Page 4of4

6. All pleadings and other documents to be filed in the jointly administered cases
shall be filed and docketed in the case of RAIT Funding, LLC, Case No. 19-11915 (BLS).
7. A docket entry shall be made in the chapter 11 cases of the Debtors other than
RAIT Funding, LLC, substantially as follows:
An order has been entered in this case consolidating this case with
the case of RAIT Funding, LLC, Case No. 19-11915 (BLS), for
procedural purposes only and providing for its joint administration

in accordance with the terms thereof. The docket in Case. 19-11915
(BLS) should be consulted for all matters affecting this case.

8. Any creditor filing a proof of claim against any of the Debtors shall clearly assert
such claim against the particular Debtor obligated on such claim and not against the jointly
administered Debtors, except as otherwise provided in any other order of this Court.

9, The Debtors are authorized to file a consolidated Creditor Matrix.

 

10. The procedural relief requested in the Motion and granted by this Order is for
administrative purposes only, and nothing contained in the Motion or this Order shall be deemed
or construed as directing or otherwise effecting the substantive consolidation of the Debtors or
their estates.

11. This Order shall take effect immediately upon entry.

12. The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implantation, interpretation, and enforcement of this Order.

Dated: Wilmington, Delaware

September 4f , 2019 BE HONQRABLE BRENDAN L. SHANNON
UNITED STATES BANKRUPTCY JUDGE

 

120340445.1
